                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEWART SMITH,                               :   CIVIL NO. 1:17-CV-2264
                                             :
              Petitioner                     :   (Chief Judge Conner)
                                             :
       v.                                    :
                                             :
LAUREL HARRY, et al.,                        :
                                             :
              Respondents                    :

                                         ORDER

       AND NOW, this 3rd day of May, 2019, upon consideration of petitioner’s

motions (Docs. 29, 31) to compel discovery, wherein he requests “all typed, written,

or electronic versions of any and all emails, letters, memos, or any form of

communications from DOC and Board concerning pre-parole and parole,

grievances, psychology, psychiatry, groups, counselors, request slips, notes of

interviews by DOC personell [sic], Board members, and any other tangible thing

related to the preparole and parole process by both DOC and Board going back to

year 2011” (Doc. 29 ¶ 3), and the court noting that “[a] habeas petitioner, unlike the

usual civil litigant in federal court, is not entitled to discovery as a matter of

ordinary course,” Bracy v. Gramley, 520 U.S. 899, 904 (1997), rather, decisions on

discovery requests rest in the sound discretion of the court, see Levi v. Holt, 192 F.

App’x 158, 162 (3d Cir. 2006), and, further, Rule 6 of the Rules Governing Section

2254 Cases in the United States District Courts, does not permit discovery except

under limited circumstances, with prior leave of court, and upon a showing of “good

cause” to justify discovery, and the court finding that petitioner has failed to
establish good cause, and the court further finding that petitioner’s discovery

requests are vastly overbroad and unduly burdensome, it is hereby ORDERED that

the motions (Docs. 29, 31) to compel discovery are DENIED.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
